                        1 JOSHUA S. GOODMAN, ESQUIRE - State Bar #116576
                            PAIGE P. YEH, ESQUIRE – State Bar #229197
                        2 GOODMAN NEUMAN HAMILTON LLP
                          417 Montgomery Street, 10th Floor
                        3 San Francisco, California 94104
                          Telephone: (415) 705-0400
                        4 Facsimile: (415) 705-0411
                        5 Attorneys for Defendant
                            HOME DEPOT U.S.A., INC.
                        6
                        7
                        8                                UNITED STATES DISTRICT COURT

                        9                   EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

                       10
                       11 CARLOS ORNELAS,                                    Case No. 1:18-cv-00697-AWI-EPG

                       12                                     Plaintiff,
                                                                             STIPULATION AND REQUEST FOR
                       13 vs.                                                CONTINUANCE OF INITIAL
                                                                             SCHEDULING CONFERENCE;
                       14 HOME DEPOT U.S.A., INC.; and DOES                  ORDER THEREON
                            1 through 20, Inclusive,
                       15                                  Defendants.
                       16
                       17
                       18          IT IS HEREBY STIPULATED by and between plaintiff Carlos Ornelas (“Plaintiff”) and

                       19 defendant Home Depot U.S.A., Inc. (“Home Depot”), by and through their attorneys of record,
                       20 that good cause exists and the parties request that the Court continue the initial scheduling
                       21 conference presently scheduled for October 19, 2018 for the following reasons:
                       22          1.      Counsel for Home Depot will be on vacation with no access to a telephone from

                       23 October 13, 2018 through October 21, 2018.
                       24          1.      This request for a continuance of the initial scheduling conference was not made

                       25 sooner because Counsel for Home Depot mistakenly believed that the initial status conference
 Goodman
  Neuman               26 (which was scheduled prior to the Court’s issuance of its order denying Plaintiff’s Motion to
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 Remand) was vacated and that a new scheduling conference was going to be scheduled.
        94104
Tel.: (415) 705-0400
                       28 //

                                                                        -1-
                                STIPULATION AND REQUEST FOR CONTINUANCE OF INITIAL SCHEDULING CONFERENCE
                                                        Case No. 1:18-cv-00697-AWI-EPG
                        1          2.      Upon realizing that the originally scheduled conference date had not been vacated,

                        2 counsel for Home Depot notified Plaintiff’s counsel of the conflict in her schedule, and Plaintiff’s
                        3 counsel agreed to stipulate to a continuance of the initial scheduling conference to October 25,
                        4 2018, at 10:00 a.m.
                        5          Based on the foregoing, the parties respectfully request that the Court continue the initial

                        6 scheduling conference to October 25, 2018.
                        7 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                        8
                        9 DATED: October 8, 2018                         GOODMAN NEUMAN HAMILTON LLP
                       10
                                                                         By:      /s/ Paige Yeh
                       11                                                      PAIGE YEH
                                                                               Attorneys for Defendant
                       12                                                      HOME DEPOT U.S.A., INC.
                       13
                       14 DATED: October 8, 2018                         ABIR COHEN TREYZON SALO, LLP
                       15
                                                                         By:      /s/ Katie De Guzman
                       16
                                                                               KATIE DE GUZMAN
                       17                                                      Attorneys for Plaintiff
                                                                               CARLOS ORNELAS
                       18
                       19
                                                                         ORDER
                       20
                                   The Court, having reviewed the Stipulation of the parties and finding good cause, hereby
                       21
                            issues an Order to continue the initial status conference from October 19, 2018, at 10:00 a.m. to
                       22
                            October 25, 2018, at 10:00 a.m.
                       23
                       24 IT IS SO ORDERED.
                       25
 Goodman
                               Dated:     October 9, 2018                             /s/
  Neuman               26                                                      UNITED STATES MAGISTRATE JUDGE
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28

                                                                        -2-
                                STIPULATION AND REQUEST FOR CONTINUANCE OF INITIAL SCHEDULING CONFERENCE
                                                        Case No. 1:18-cv-00697-AWI-EPG
